Case 3:19-cv-00367-DPM Document 53 Filed 08/25/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION

BROOKE BARBER PLAINTIFF
v. No. 3:19-cv-367-DPM

TIME FOR PEACE, PLLC and

APRIL TIMMS DEFENDANTS
BROOKE BARBER PLAINTIFF
vV. No. 3:21-cv-83-DPM

TIME FOR PEACE, PLLC and

APRIL TIMMS DEFENDANTS

ORDER

The parties’ wage-related dispute has gotten tangled up. We're
all partly responsible.

Barber filed a factually thin complaint. Time for Peace and Timms
made a mistake in their amended answer, an amendment opposed by
Barber for no good reason. Time for Peace and Timms waited until the
motion deadline, and then filed a motion for judgment on the pleadings
rather than one for summary judgment. The Court’s Order deciding
that motion was murky about exactly what claim went forward. Plus,
when it ruled, the Court mistakenly thought there was time for more

discovery to clean up the facts and claims, but the discovery period had
Case 3:19-cv-00367-DPM Document 53 Filed 08/25/21 Page 2 of 3

already closed. The parties thereafter reached an understanding about
the Court’s ruling and what claims were for trial. Then the Court
stirred things up at a status conference when it explained its thinking,
which differed from the parties’ understanding. Counsel were
surprised, though Time for Peace and Timms were pleased, too. Barber
responded by filing a new case, which asserted a clear and
well-pleaded individual coverage FLSA claim, and by abandoning her
enterprise-coverage FLSA claim in the first case and seeking
consolidation. But Barber’s new case is a claim spilt, which the law
frowns on. WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 4404
(3d ed. & Supp. 2021). It’s also a creative end run around the Court’s
Final Scheduling Order. Time for Peace and Timms, for their part, now
seek a win on the merits based on the recent procedural steps taken by
Barber, or on Barber’s actions in her recent bankruptcy, a new defense.

We can all do better. FED. R. Civ. P. 1 & Advisory Committee
Notes to 2015 Amendment. The fairest outcome, and the best way to
cut through the procedural tangle, is to start over. The cases will be
consolidated. The live complaint on which the case will proceed is
Doc. 1 in No. 3:21-cv-83-DPM. After a brief period for clean-up
discovery, Time for Peace and Timms can seek summary judgment on
issues new and old, and we'll have a trial eventually if one is needed.

In particular, the bankruptcy/judicial estoppel issues should be raised
Case 3:19-cv-00367-DPM Document 53 Filed 08/25/21 Page 3 of 3

on summary judgment, rather than on a motion to dismiss, because

those issues involve facts beyond the pleadings.

+ Ft &

Motion to consolidate, Doc. 5 in No. 3:21-cv-83-DPM, granted.
Case No. 3:19-cv-367-DPM is the lead case. All future filings should
use solely the style of that case. Co-counsel’s motion to withdraw,
Doc. 6 in No. 3:21-cv-83-DPM, granted. Motion to clarify, Doc. 43 in
No. 3:19-cv-367-DPM, denied as moot. Motion for leave, Doc. 51 in
No. 3:19-cv-367-DPM, and motion to dismiss, Doc. 9 in
No. 3:21-cv-83-DPM, denied without prejudice. Answer to Doc. 1 in
No. 3:21-cv-83-DPM, the live complaint going forward, due by
10 September 2021. An Amended Final Scheduling Order will issue.

So Ordered.

D.P. Marshall Jr.
United States District Judge

 

49 €
A. 2»

 
